Citation Nr: 1303139	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  05-34 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for generalized osteoarthritis associated with service-connected residuals of spinal fusion, L4-S1.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for high blood pressure associated with diabetes mellitus.

4.  Entitlement to service connection for residuals of heart attacks associated with diabetes mellitus.

5.  Entitlement to service connection for residuals of neuropathy of the right lower extremity associated with diabetes mellitus.

6.  Entitlement to service connection for residuals of neuropathy of the left lower extremity associated with diabetes mellitus.

7.  Entitlement to an evaluation higher than 40 percent for service-connected residuals of spinal fusion, L4-S1.

8.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and May 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In January 2011, the Board dismissed a claim of service connection for high cholesterol.  At that time, the Board also remanded the remaining eight issues on appeal to the RO for additional development and consideration.

In a March 2012 statement, the Veteran indicated that he was claiming an increase for his service-connected depressive disorder.  As this claim has not been developed or adjudicated by the RO, the Board does not have jurisdiction to consider the merits thereof herein.  As such, the Board refers this claim to the RO for appropriate actions.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In January 2007, the Veteran testified before a Veterans Law Judge.  Unfortunately, no hearing transcript was prepared and associated with the claims folder, and the recording tapes of that hearing have either been lost or destroyed.  The Veteran was afforded another Board hearing in June 2010 before another Veterans Law Judge.  While the case was in remand status, the Veterans Law Judge who conducted the June 2010 hearing retired.  Generally, the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).

Because the Veterans Law Judge who conducted the June 2010 hearing has since retired, he cannot participate in the adjudication of the Veteran's above-captioned claims.  As such, in June 2012, the Board sent the Veteran a letter requesting that he indicate whether he desired another opportunity to testify at a hearing before a new Veterans Law Judge, or if he wanted the Board to proceed with the adjudication of his appeal.  Later that month, the Veteran submitted a statement wherein he indicated that he wished to appear for a hearing before a new Veterans Law Judge sitting at the local RO.  In accordance with his request, the Board must remand the claims so that the Veteran may be provided an opportunity to present testimony during a Travel Board hearing.  See 38 C.F.R. § 20.704 (2012).

Additionally, in the June 2012 statement, the Veteran indicated that he was submitting a power of attorney for a different Veterans Service Organization (VSO) than the one listed on the title page.  No such power of attorney is located in the record currently before the Board.  On remand, the Veteran should clarify which VSO he wishes to represent him.

Accordingly, this case is remanded for the following actions:

1.  The RO must contact the Veteran to clarify which VSO he wishes to represent him and to submit a power of attorney if he selects a different VSO than his current representative.

2.  Thereafter, the RO must place the Veteran's name on the docket for a hearing at the RO before the Board, according to the date of his request for such a hearing.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

